        Case 5:19-cr-40068-HLT-ADM Document 97 Filed 11/05/19 Page 1 of 3




__________________________________________________________

                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF KANSAS

United States v. Henry Clark, et. al.,                             No. 19-cr-40068-HLT-01/09

United States v. Dontae Patterson, et. al.,                        No. 19-cr-40069-HLT-01/21

United States v. Kevin Henderson, et al.,                          No. 19-cr-40070-HLT-01/05

United States v. Christopher Williams, et. al.,                    No. 19-cr-40071-HLT-01/07

United States v. Paige Jonas et. al.,                              No. 19-cr-40072-HLT-01/04

United States v. Fredrick Swinson,                                 No. 19-cr-40073-HLT

United States v. John Thompson,                                    No. 19-cr-40074-HLT

United States v. Daniel Mainville,                                 No. 19-cr-40075-HLT

United States v. Chanel Toliver,                                   No. 19-cr-40076-HLT

United States v. Damon Brown,                                      No. 19-cr-40077-HLT

United States v. Jason Simonds,                                    No. 19-cr-40078-HLT

United States v. Jerah Gasser,                                     No. 19-cr-40079-HLT

United States v. James Atkinson,                                   No. 19-cr-40080-HLT



                            GOVERNMENT’S FIRST STATUS REPORT
                             (RE: COURT’S PROTECTIVE ORDER1)


         COMES NOW, the United States of America, by and through Assistant United

States Attorney, Skipper Jacobs, and provides the Court with a Status Report

concerning the protective order(s) issued in the above-captioned cases. 2


1
   Clark et. al., at Doc. 74; Patterson, et. al., at Doc. 177; Henderson et. al., at Doc. 34; Williams et. al., at Doc. 63;
Jonas et. al. at Doc. 39; Swinson, at Doc. 18; Thompson, at Doc. 15; Mainville, at Doc. 15; Toliver, at Doc. 18;
Brown et. al. at Doc. 19; Simonds, at Doc. 18; Gasser, at Doc. 21; Atkinson, at Doc. 16.
2
  Id.

                                                             1
        Case 5:19-cr-40068-HLT-ADM Document 97 Filed 11/05/19 Page 2 of 3




         The Court has issued protective orders in the above-captioned cases concerning

five categories of materials identified as “Item 1” through “Item 5.” 3 With respect to

the materials identified as “Item 1” and “Item 5” the government is obligated to

provide the Court with a status report every sixty days. The materials identified as

“Item 1” concern materials that, at the time of the government’s application, were

related to an ongoing investigation. 4                          Specifically, the Court authorized the

government to redact substantive portions of law enforcement narratives and to defer

discovery only to specified counsel. 5

         The government submits Item 1 materials no longer require substantive

redactions as the underlying investigation has concluded. As such, on November 5,

2019, the government disclosed these materials without the substantive redactions

previously authorized to Mr. Russ Aoki, Coordinating Discovery Attorney for the

above-captioned cases.

                                                                  Respectfully submitted,

                                                                  s/Skipper S. Jacobs
                                                                  Skipper S. Jacobs, #26848
                                                                  Assistant United States Attorney
                                                                  444 SE Quincy, Suite 290
                                                                  Topeka, KS 66683
                                                                  Phone: (785) 295-2850
                                                                  Fax: (785) 295-2853
                                                                  Skipper.jacobs@usdoj.gov




3
  Id.
4
  Id.; See also ex parte “written statement” submitted to the Court in support of Motion for Protective Order pursuant
to Fed. R. Crim. P. 16(d).
5
  Clark et. al., at Doc. 74; Patterson, et. al., at Doc. 177; Henderson et. al., at Doc. 34; Williams et. al., at Doc. 63;
Jonas et. al. at Doc. 39; Swinson, at Doc. 18; Thompson, at Doc. 15; Mainville, at Doc. 15; Toliver, at Doc. 18;
Brown et. al. at Doc. 19; Simonds, at Doc. 18; Gasser, at Doc. 21; Atkinson, at Doc. 16.

                                                            2
      Case 5:19-cr-40068-HLT-ADM Document 97 Filed 11/05/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 5th day of November, 2019, I electronically filed

the foregoing Motion with the Clerk of the Court by using the CM/ECF system

which will send an electronic copy to counsel of record.



                                        /s/Skipper S. Jacobs
                                        Skipper S. Jacobs, #26848
                                        Assistant United States Attorney




                                          3
